On Motion for Rehearing
Appellant and appellee Bluff Creek Oil Company have filed motions for rehearing. We have carefully considered them but feel that they must be overruled, with1 the exception of Bluff Creek Oil Company’s contention that we improperly adjudged all costs against it, which is sustained.
Accordingly, appellant’s motion for rehearing is overruled; appellee Bluff Creek Oil Company’s motion for rehearing is in part overruled, and in part granted; our original judgment with reference to costs is withdrawn; and the costs of the appeal are here adjudged one-half against appellant and one-half against ap-pellee Bluff Creek Oil Company.